DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Request for Continued Examination filed on 04/29/2022.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-3, 5-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-3, 5, 8, 9, 17-23, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”, EP 1041634), in view of Tsuzuki et al. (“Tsuzuki”, US Pat 4760434).
Regarding claim 1, Williams teaches (Fig. 8, 12-13, 19; Para 71-85, 92-95) a transistor semiconductor die (‘transistor semiconductor 800’ various connection and die layers are shown in Fig. 8, 12-13 and 19; abstract) comprising: 
a first current terminal (Fig. 19; drain_D of 800) and
 a second current terminal (Fig. 19; source_S of 800); 
a control terminal (Fig. 19; gate_G of 800); 
a semiconductor structure (800 is shown to be connected in anti-parallel with freewheeling diode) 
comprising a drift layer (Fig. 12; N+substrate 1222 has an N-epi layer 1220 [NOTE. same as Applicant’s drift layer 22]), 
wherein the semiconductor structure (800) 
is between 
the first current terminal (Fig. 19; drain_D of 800),
 the second current terminal (Fig. 19; source_S of 800), and
 the control terminal (Fig. 19; gate_G of 800), 
the semiconductor structure (800) 
configured such that 
a resistance (i.e. R1) between
 the first current terminal (Fig. 19; drain_D of 800) and 
the second current terminal (Fig. 19; source_S of 800)
 is based on 
a control signal (i.e. Fig. 20, Vlogic passed thru gate_G of 2000 (which is similar to 800), abstract) 
provided at the control terminal (Fig. 19; gate_G of 800); and 
a short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) 
that resides on (See, Fig. 12A; shows diodes and R1 being on the same drift layer, too; Para 83-85) the drift layer (Fig. 12; N+substrate 1222 has an N-epi layer 1220 [NOTE. same as Applicant’s drift layer 22] NOTE. Williams Fig. 12A, it is apparent that there has to be some type of wire/cable connection of the short circuit protection circuitry elements (i.e. of the diode (which are generating Vclamp1, Vclamp2) and resistor R1) with corresponding 1st-3rd current terminals  of the transistor semiconductor die (800), wherein the transistor’s current terminals are in direct contact with the taught drift layer, and therefore one way or another the short circuit protection circuit’s elements are establishing some type of connection with the taught drift layer, not to mention they are located on top of the drift layer, even if there is a gate-oxide region), 
wherein the short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) 
is coupled between 
the control terminal (Fig. 19; gate_G of 800) and
 the second current terminal (Fig. 19; source_S of 800) and
 configured to: 
in a normal mode of operation (when breakdown at a predetermined voltage does need to take place; abstract), 
provide a voltage drop (abstract) 
between 
the control terminal (Fig. 19; gate_G of 800) and 
the second current terminal (Fig. 19; source_S of 800) 
that is greater than (Para 93-95 and abstract) a voltage of the control signal (i.e. Fig. 20, Vlogic passed thru gate_G of 2000 (which is similar to 800), abstract); and 
in a short circuit protection mode of operation (when breakdown at a predetermined voltage does need to take place; abstract), 
provide a voltage drop (abstract) between 
the control terminal (Fig. 19; gate_G of 800) and 
the second current terminal (Fig. 19; source_S of 800) 
that is less than (Para 93-95 and abstract) a voltage of the control signal (i.e. Fig. 20, Vlogic passed thru gate_G of 2000 (which is similar to 800), abstract).
However, Williams fails to teach the short circuitry being resided within the drift layer.
However, Tsuzuki teaches (Fig. 2-3; col. 3 L15-col. 4 L23) the short circuitry (25, 28; col. 3 L15-24 and col. 4 L6-23) being resided or located on and within (series connected diodes 25 being located on drift layer 112, and diode 28 is located within the drift layer 112) the drift layer (112; col. 3 L25-41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams short circuit protection circuitry being located or resided within the drift layer, as disclosed by Tsuzuki, as doing so would have provided the ability to prevent parasitic actions between active elements and also to trim the semiconductor substrate and heat sensitive elements (or diodes used for short-circuit operation), independently &/or dependently  of each other, thus protecting the overall circuit semiconductor die from overheating, as taught by Tsuzuki (col. 1 L35-col. 2 L27).
Regarding claim 2, Williams teaches the short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) comprises one or more diodes (Fig. 19, series connected diodes) coupled between the control terminal (Fig. 19; gate_G of 800) and the second current terminal (Fig. 19; source_S of 800).
Regarding claim 3, Williams teaches the one or more diodes (Fig. 19; series connected diodes) are provided by a plurality of implanted regions in the semiconductor structure (Fig. 12 and abstract).
Regarding claims 5, 29, Williams teaches a resistive element (Fig. 19; R1) coupled between the short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) and the control terminal (Gig. 19; gate_G 800).
Regarding claim 8, Williams teaches the one or more diodes (Fig. 19; series connected diodes) are coupled in series such that an anode of a first one of the one or more diodes is coupled to the control terminal (Fig. 19, gate_G of 800) and a cathode of a last one of the one or more diodes is coupled to the second current terminal (Fig. 19; source_S of 800.
Regarding claim 9, Williams teaches the one or more diodes are PN diodes (Fig. 19; series connected diodes).
Regarding claim 17, Williams teaches an on-state resistance (Fig. 19; R1) of the transistor semiconductor die (abstract), a blocking voltage (i.e. Vclamp1, Vclamp2) of the transistor semiconductor die, and a short circuit (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) withstand time of the transistor semiconductor die.
However, Williams fail to teach an on-state resistance of the transistor semiconductor die is less than 3.0mQ/cm2, a blocking voltage of the transistor semiconductor die is greater than 600V, and a short circuit withstand time of the transistor semiconductor die is greater than 3ps [NOTE. underlined elements are missing from Willaims].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’ s transistor semiconductor die on-state resistance of the transistor being less than 3.0mQ/cm2, a blocking voltage of the transistor semiconductor die being greater than 600V, and a short circuit withstand time of the transistor semiconductor die being greater than 3ps, using gate driver, as disclosed by Williams, as doing so would have improved the stability of overall operation of the circuit, as taught by Williams (abstract), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Williams fail to teach the on-state resistance (Fig. 19; R1) of the transistor semiconductor die (abstract) is greater than 0.1 mQ/cm2, the blocking voltage (Vclamp1, Vclamp2) of the transistor semiconductor die is less than lOkV, and the short circuit (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85)  withstand time of the transistor semiconductor die is less than 10s [NOTE. underlined elements are missing from Willaims].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’ s transistor semiconductor die on-state resistance of the transistor being less than 0.1mQ/cm2, a blocking voltage of the transistor semiconductor die being greater than 10kV, and a short circuit withstand time of the transistor semiconductor die being greater than 10s, using gate driver, as disclosed by Williams, as doing so would have improved the stability of overall operation of the circuit, as taught by Williams (abstract), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Williams teaches (Fig. 8, 12-13, 19; Para 71-85, 92-95) a transistor semiconductor die (‘transistor semiconductor 800’ various connection and die layers are shown in Fig. 8, 12-13 and 19; abstract) comprising: 
a first current terminal (Fig. 19; drain_D of 800) and a second current terminal (Fig. 19; source_S of 800);
 a control terminal (Fig. 19; gate_G of 800); 
a semiconductor structure (800 is shown to be connected in anti-parallel with freewheeling diode) 
between 
the first current terminal (Fig. 19; drain_D of 800), 
the second current terminal (Fig. 19; source_S of 800), and
 the control terminal (Fig. 19; gate_G of 800), 
the semiconductor structure comprising short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) that resides on(See, Fig. 12A; shows diodes and R1 being on the same drift layer, too; Para 83-85 ) a drift layer (Fig. 12; N+substrate 1222 has an N-epi layer 1220 [NOTE. same as Applicant’s drift layer 22] NOTE. Williams Fig. 12A, it is apparent that there has to be some type of wire/cable connection of the short circuit protection circuitry elements (i.e. of the diode (which are generating Vclamp1, Vclamp2) and resistor R1) with corresponding 1st-3rd current terminals  of the transistor semiconductor die (800), wherein the transistor’s current terminals are in direct contact with the taught drift layer, and therefore one way or another the short circuit protection circuit’s elements are establishing some type of connection with the taught drift layer, not to mention they are located on top of the drift layer, even if there is a gate-oxide region) of the semiconductor structure, 
wherein the semiconductor structure is configured such that a resistance (i.e. R1) between the first current terminal (Fig. 19; drain_D of 800) and the second current terminal (Fig. 19; source_S of 800) is based on a control signal (i.e. Fig. 20, Vlogic passed thru gate_G of 2000 (which is similar to 800), abstract) provided at the control terminal (Fig. 19; gate_G of 800), an on-state resistance (Fig. 19; R1) of the transistor semiconductor die (abstract), a blocking voltage (i.e. Vclamp1, Vclamp2) of the transistor semiconductor die, and a short circuit (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) withstand time of the transistor semiconductor die.
However, Williams fail to teach the short circuitry being resided within the drift layer; an on-state resistance of the transistor semiconductor die is less than 3.0mQ/cm2, a blocking voltage of the transistor semiconductor die is greater than 600V, and a short circuit withstand time of the transistor semiconductor die is greater than 3ps [NOTE. underlined elements are missing from Willaims].
However, Tsuzuki teaches (Fig. 2-3; col. 3 L15-col. 4 L23) the short circuitry (25, 28; col. 3 L15-24 and col. 4 L6-23) being resided or located on and within (series connected diodes 25 being located on drift layer 112, and diode 28 is located within the drift layer 112) the drift layer (112; col. 3 L25-41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams short circuit protection circuitry being located or resided within the drift layer, as disclosed by Tsuzuki, as doing so would have provided the ability to prevent parasitic actions between active elements and also to trim the semiconductor substrate and heat sensitive elements (or diodes used for short-circuit operation), independently &/or dependently  of each other, thus protecting the overall circuit semiconductor die from overheating, as taught by Tsuzuki (col. 1 L35-col. 2 L27).
However, Williams and Tsuzuki fail to teach an on-state resistance of the transistor semiconductor die is less than 3.0mQ/cm2, a blocking voltage of the transistor semiconductor die is greater than 600V, and a short circuit withstand time of the transistor semiconductor die is greater than 3ps [NOTE. underlined elements are missing from Willaims].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’ s transistor semiconductor die on-state resistance of the transistor being less than 3.0mQ/cm2, a blocking voltage of the transistor semiconductor die being greater than 600V, and a short circuit withstand time of the transistor semiconductor die being greater than 3ps, using gate driver, as disclosed by Williams, as doing so would have improved the stability of overall operation of the circuit, as taught by Williams (abstract), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 20, Williams fail to teach the on-state resistance (Fig. 19; R1) of the transistor semiconductor die (abstract) is greater than 0.1 mQ/cm2, the blocking voltage (Vclamp1, Vclamp2) of the transistor semiconductor die is less than lOkV, and the short circuit (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85)  withstand time of the transistor semiconductor die is less than 10s. [NOTE. underlined elements are missing from Willaims]
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’ s transistor semiconductor die on-state resistance of the transistor being less than 0.1mQ/cm2, a blocking voltage of the transistor semiconductor die being greater than 10kV, and a short circuit withstand time of the transistor semiconductor die being greater than 10s, using gate driver, as disclosed by Williams, as doing so would have improved the stability of overall operation of the circuit, as taught by Williams (abstract), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 21, Williams teaches (Fig. 8, 12-13, 19; Para 71-85, 92-95) a transistor semiconductor die (‘transistor semiconductor 800’ various connection and die layers are shown in Fig. 8, 12-13 and 19; abstract) comprising: 
a first current terminal (Fig. 19; drain_D of 800) and a second current terminal (Fig. 19; source_S of 800); 
a control terminal (Fig. 19; gate_G of 800); 
a semiconductor structure (800 is shown to be connected in anti-parallel with freewheeling diode) 
between 
the first current terminal (Fig. 19; drain_D of 800), 
the second current terminal (Fig. 19; source_S of 800), and
 the control terminal (Fig. 19; gate_G of 800), 
the semiconductor structure configured such that a resistance (i.e. R1) between the first current terminal (Fig. 19; drain_D of 800) and the second current terminal (Fig. 19; source_S of 800) is based on a control signal (i.e. Fig. 20, Vlogic passed thru gate_G of 2000 (which is similar to 800), abstract) provided at the control terminal (Fig. 19; gate_G of 800); and 
a short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) that resided on the drift layer (Fig. 12; N+substrate 1222 has an N-epi layer 1220 [NOTE. same as Applicant’s drift layer 22] NOTE. Williams Fig. 12A, it is apparent that there has to be some type of wire/cable connection of the short circuit protection circuitry elements (i.e. of the diode (which are generating Vclamp1, Vclamp2) and resistor R1) with corresponding 1st-3rd current terminals  of the transistor semiconductor die (800), wherein the transistor’s current terminals are in direct contact with the taught drift layer, and therefore one way or another the short circuit protection circuit’s elements are establishing some type of connection with the taught drift layer, not to mention they are located on top of the drift layer, even if there is a gate-oxide region), the semiconductor structure, 
wherein the short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) is coupled between the control terminal (Fig. 19; gate_G of 800) and the second current terminal (Fig. 19; source_S of 800) 
the short circuit protection circuitry comprising: a plurality of diodes coupled in series (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85) between the control terminal (Fig. 19; gate_G of 800) and the second current terminal (Fig. 19; source_S of 800).

However, Williams fails to teach the short circuitry being resided within the drift layer.
However, Tsuzuki teaches (Fig. 2-3; col. 3 L15-col. 4 L23) the short circuitry (25, 28; col. 3 L15-24 and col. 4 L6-23) being resided or located on and within (series connected diodes 25 being located on drift layer 112, and diode 28 is located within the drift layer 112) the drift layer (112; col. 3 L25-41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams short circuit protection circuitry being located or resided within the drift layer, as disclosed by Tsuzuki, as doing so would have provided the ability to prevent parasitic actions between active elements and also to trim the semiconductor substrate and heat sensitive elements (or diodes used for short-circuit operation), independently &/or dependently  of each other, thus protecting the overall circuit semiconductor die from overheating, as taught by Tsuzuki (col. 1 L35-col. 2 L27).
Regarding claim 23, Williams teaches a resistive element (Fig. 19, R1) coupled between the cathode of the last one of the plurality of diodes (Fig. 19, series connected diodes) and the second current terminal (Fig. 19; source_S of 800).
Regarding claims 25, 22 Williams teaches the plurality of diodes (Fig. 19; series connected diodes) are coupled in series such that a cathode of a first one of the plurality of diodes is coupled to the control terminal (Fig. 19, gate_G of 800), an anode of a last one of the plurality of diodes is coupled to the second current terminal (Fig. 19, source_S of 800), and each adjacent pair of diodes in the plurality of diodes is coupled anode-to-cathode.
Regarding claim 27, Williams teaches a resistive element (Fig. 19; R1) coupled between the anode of the last one of the diodes (Fig. 19; series connected diodes) and the second current terminal (Fig. 19; source_S of 800).
6. 	Claims 6-7, 16, 24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (EP 1041634), in view of Tsuzuki (US Pat 4760434) and Wu (US Pat 8437109).
Regarding claims 6, 24, 28, 30, Williams teaches the one or more diodes (Fig. 19; series connected diodes)… with respect to a voltage drop across the one or more diodes; and the resistive element (Fig. 19; R1) , has a resistance thereof.
However, Williams fail to teach the diode’s voltage drop having a negative temperature coefficient’ and resistor having a positive temperature coefficient. 
However, Wu teaches (Fig. 1-3, abstract, col. 1 L35-col. 2 L65 and Claims1, 3-4) diode’s voltage drop (Fig. 2, D1, D2) having a negative temperature coefficient’ and resistor (Fig. 2, R1, R3) having a positive temperature coefficient. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’s transistor semiconductor die to include diode for voltage drop having a negative temperature coefficient and using resistor’s resistance having a positive temperature coefficient, as disclosed by Wu, as doing so would have provided a system voltage with substantially zero temperature coefficient by adjusting a resistance ratio of transistor semiconductor die, as taught by Wu (col. 1 L7-11 and abstract).
Regarding claim 7, Williams teaches the one or more diodes (Fig. 19; series connected diodes) … with respect to a voltage drop across the one or more diodes.
However, Williams fail to teach the voltage drop having a negative temperature coefficient.
However, Wu teaches (Fig. 1-3, abstract, col. 1 L35-col. 2 L65 and Claims1, 3-4) diode’s voltage drop (Fig. 2, D1, D2) having a negative temperature coefficient. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’s transistor semiconductor die to include diode for voltage drop having a negative temperature coefficient and using resistor’s resistance having a positive temperature coefficient, as disclosed by Wu, as doing so would have provided a system voltage with substantially zero temperature coefficient by adjusting a resistance ratio of transistor semiconductor die, as taught by Wu (col. 1 L7-11 and abstract).
Regarding claim 16, Williams teaches wherein the voltage drop between the control terminal (Fig. 19; gate_G of 800) and the second current terminal (Fig. 19; source_S of 800) provided by the short circuit protection circuitry (Fig. 8, 12, 19; series connected diodes, generating ‘Vclamp1, Vclamp2’ coupled between control terminal gate_G of min transistor 802 and the 2nd current terminal ‘source_S or drain_D’ of 802; and a current limiting resistor R1; Para 83-85).
However, Williams fail to teach the voltage drop having a negative temperature coefficient.
However, Wu teaches (Fig. 1-3, abstract, col. 1 L35-col. 2 L65 and Claims1, 3-4) diode’s voltage drop (Fig. 2, D1, D2) having a negative temperature coefficient.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’s transistor semiconductor die to include diode for voltage drop having a negative temperature coefficient and using resistor’s resistance having a positive temperature coefficient, as disclosed by Wu, as doing so would have provided a system voltage with substantially zero temperature coefficient by adjusting a resistance ratio of transistor semiconductor die, as taught by Wu (col. 1 L7-11 and abstract).
7. 	Claims 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable Williams (EP 1041634), in view of Tsuzuki  (US Pat 4760434) and Briere (US Pub 2015/0162321).
Regarding claim 10, Williams fail to teach one or more diodes being Schottky diodes.
However, Briere teaches (Fig. 1-3, 430, para 3, 16, 21, 25, 30 and 35-36) one or more diodes being Schottky diodes (430).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’s transistor semiconductor die to include the use of schottky diode, as disclosed by Briere, as doing so would have provided an improved electrostatic discharge protection clamped signal, as taught by Briere, (para 35). 
Regarding claim 12, Williams fails to teach the semiconductor structure comprises silicon carbide.
However, Briere teaches (Fig. 1-3, 220, para 3, 16, 21, 25, 30 and 35-36) the semiconductor structure comprises silicon carbide (para 3, 25, 21, 16).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified William’s transistor semiconductor die to include the use of silicon carbide, as disclosed by Briere, as doing so would have provided an improved electrostatic discharge protection clamped signal, as taught by Briere, (para 35). 
Regarding claim 13, Williams teaches the semiconductor structure (abstract) provides a metal-oxide semiconductor field-effect transistor (MOSFET) (800) such that the first current terminal (Fig. 19; drain_D of 800) is a drain terminal and the second current terminal is a source terminal (Fig. 19; source_S of 800).
8. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Williams (EP 1041634), in view of Tsuzuki (US Pat 4760434), Briere (US Pub 2015/0162321) and Tadokoro (US Pub 2005/0122748).
Regarding claim 14, Williams fail to teach the semiconductor structure (abstract) provides an insulated gate bipolar transistor (IGBT) such that the first current terminal is a collector terminal and the second current terminal is an emitter terminal.
However, Tadokoro teaches (Fig. 1-5, abstract, para 4-5, 36-43) the semiconductor structure (Fig. 5) provides an insulated gate bipolar transistor (IGBT) (Fig. 5, 11, para 4-5 and 36-40) such that the first current terminal is a collector terminal (Fig. 5, collector end C) and the second current terminal is an emitter terminal (Fig. 5, emitter end E).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams semiconductor structure to use IGBT with corresponding terminal connection, as disclosed by Tadokoro, as it is well-known to interchangeably use IGBT and MOSFET, as doing so would have provided high-speed operation, as required by the circuit, as taught by Tadokoro (Para 4-6 and abstract).
9. 	Claims 11, 26, are rejected under 35 U.S.C. 103 as being unpatentable over Williams (EP 1041634), in view of Tsuzuki. (US Pat 4760434) and Tadokoro et al. (“Tadokoro”, US Pub 2005/0122748).
Regarding claims 11, 26, Williams teaches the one or more diodes (Fig. 19; series connected diodes) are coupled in series such that a cathode of a first one of the one or more diodes is coupled to the control terminal (Fig. 19; gate_G 800) and an anode of a last one of the one or more diodes is coupled to the second current terminal (Fig. 19; source_S of 800.
However, Williams fail to teach the diodes being Zener diodes.
However, Tadokoro teaches (Fig. 1-5, abstract, para 4-5, 36-43) the one or more diodes (Fig. 5, 61) are Zener diodes (para 26) coupled in series such that a cathode of a first one of the one or more diodes is coupled to the control terminal (Fig. 5, gate end G) and an anode of a last one of the one or more diodes is coupled to the second current terminal (Fig. 5, emitter end E, via R).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Williams’s transistor semiconductor die to include the use of Zener diode, as disclosed by Tadokoro, as doing so would have provided an improved electrostatic discharge protection clamped signal, as taught by Tadokoro (abstract). 
10. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (EP 1041634), in view of Tsuzuki (US Pat 4760434) and R. Odenberg et al. (“R. Odenberg”, US Pat 3475653)
Regarding claim 15, Williams teaches the transistor semiconductor die (Fig. 8, 12-13, 19; 800) is configured to operate in the normal mode of operation and short circuit mode of operation (when breakdown at a predetermined voltage does or does not need to take place; abstract)
However, Williams fail to teach operation being conducted when a temperature of the semiconductor structure is below a short circuit threshold temperature; and when a temperature of the semiconductor structure is above the short circuit threshold temperature.
However, R Odenberg teaches (Fig. 1-16) teach overvoltage protection operation being conducted when a temperature of the semiconductor structure (Fig. 1-2, i.e. 58) is below (Fig. 1-2, using diode 64 operation which control resistor 60, thus changing the ‘above/below’ comparison, col. 5 L1-69) a short circuit threshold temperature (Fig. 2, 64); and when a temperature of the semiconductor structure (Fig. 1-2, i.e. 58) is above (using diode 64 operation which control resistor 60, thus changing the ‘above/below’ comparison, col. 5 L1-69) the short circuit threshold temperature (Fig. 2, 64).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified William’s transistor semiconductor die to conduct modes of operation, using temperature of the semiconductor structure being compared with short circuit threshold temperature, as disclosed by R Odenberg, as doing so would have provided an improved overvoltage protection circuit with shorter time response, as taught by R Odenberg (abstract).
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Following references are cited, which teaches (best among other cited references in 892 form, Applicant is advised to take a look at them) diodes being used for short-circuit operation, controlling a main transistor on a semiconductor die, all the elements are being located within a drift layer:
a. 	Agam et al. (US Pat 10,026,728), 
b. 	Janssens (US Pub 2017/0200785) 
c. 	Seok (US Pub 2019/0067174)
d. 	Van Brunt et al. (US Pub 2015/0084118)
e. 	Guan et al. (US Pub 2011/0049564)
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUSRAT QUDDUS/Examiner, Art Unit 2839

                                                                                                                                                                                                        /THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839